 



Exhibit 10.22
The Middlefield Banking Company
Summary of Annual Incentive Plan
     The Middlefield Banking Company Annual Incentive Plan was adopted by the
board of directors in 2003. The Annual Incentive Plan may be terminated by the
board at any time. Administered by the board’s Compensation Committee, the
Annual Incentive Plan provides for an annual cash bonus to all officers and
employees based upon performance in the preceding year. The plan does not allow
for payment of awards in any form other than cash, nor does it allow for
deferral of plan awards. All employees are eligible to receive a payout under
the plan. Distributions under the plan are made in the first quarter of the year
if the established goals for the preceding year are achieved.
     The President and Chief Executive Officer is eligible for a cash bonus in
an amount ranging from 10% of salary if minimum performance measures for the
year are achieved, or 20% of salary if the targeted performance measures are
achieved, or up to 30% of salary if bank performance exceeds targets. For
achievement of the bank’s targeted performance, the Executive Vice President and
Chief Operating Officer would be eligible for a cash bonus of 15% of salary, or
up to 20% if targets are exceeded, but only 10% if minimum performance measures
only are achieved. Although the performance measures may change at the
Compensation Committee’s discretion, for the President and Chief Executive
Officer and for the Executive Vice President and Chief Operating Officer the
relevant bank performance measure is return on average equity (ROAE). Selected
senior officers are eligible for a cash bonus of 7.5% for achievement of minimum
performance measures, or 10% for achievement of the target and 12.5% of salary
for performance exceeding the target. Selected senior managers are eligible for
a cash bonus of 5% for achievement of minimum performance measures, 7.5% for
achievement of targeted performance, and 10% for performance exceeding the
target. A number of non-officer employees with some supervisory responsibility
are eligible for a cash bonus ranging from 3% (minimum performance measures) to
9% (performance exceeding target), and finally all other employees are eligible
for a cash bonus ranging from 3% (minimum) to 7% of salary (performance
exceeding target).
     At or shortly before the beginning of each year, the Compensation Committee
establishes the performance targets for the President and Chief Executive
Officer and the Executive Vice President and Chief Operating Officer. The
President and Chief Executive Officer and the Executive Vice President and Chief
Operating Officer, acting together, establish the targets for bank performance
for all officers other than themselves. The objectives are tied to the strategic
and financial plans of Middlefield Banc Corp.’s bank subsidiary. The bank-wide
performance measures can be return on average equity (ROAE), return on average
assets (ROAA), loan growth, deposit growth, efficiency ratio, and net interest
margin. Performance measures specific to each individual can also be taken into
account. Each employee has pre-determined goals and is provided with a quarterly
report of his or her achievement of those goals. For 2006, the only bank-wide
performance measure that will apply is ROAE.

